DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term WiFi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied entirely by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0152408 A1 to YEO et al. (“Yeo”).
As to claims 1-9, see similar rejection to claims 11-19, respectively.
As to claim 10, Yeo further discloses the method of claim 1, wherein the wireless device indicates a reservation periodicity via the periodicity of the SCI (para. 0083, the base station may assign resources for one TB through DCI, i.e. those resources are reserved for the “one TB”, which is the periodicity, and which pertains to the later transmitted SCI).
As to claim 11, Yeo discloses a wireless device (para. 0081, transmission terminal 401) comprising: one or more processors (para. 0177, processor 1702); and memory storing instructions that, when executed by the one or more processors, cause the wireless device to (para. 0047, an addressable storage medium or to execute one or more processors. Therefore, the “unit” includes, for example, software elements, object-oriented software elements, class elements or task elements, processes, functions, properties, procedures, sub-routines, segments of a program code, drivers, firmware, micro-codes, circuits, data, database, data structures, tables, arrays, and parameters): receive a sidelink (SL) downlink control information (DCI) indicating (fig. 4, 440, para. 0083, sidelink scheduling information for one TB included in DCI): one or more first frequency domain resources (para. 0083, parameters related to initial transmission and retransmission resource frequency assignment position); one or more first time domain resources (para. 0083, parameters related to initial transmission and retransmission resource transmission times); and a periodicity (para. 0083, for one TB (i.e. periodicity of one), the resource for the next TB may be repeated at SPS intervals); transmit, via a first set of SL resources (para. 0083, the base station may periodically assign resources for TB transmission), one or more SL control information (SCI) indicating the periodicity (fig. 4, 460) and one or more first SL transmissions (fig. 4, 480), wherein the first set of SL resources are determined based on the one or more first frequency domain resources and the one or more first time domain resources (para. 0084-0085, the base station 403 may instruct the transmitting terminal 401 to schedule for sidelink communication with the receiving terminal 402 through DCI transmission (i.e. based upon DCI and its contents, sidelink communication occurs, which indicates periodicity as it is for one TB) through the PDCCH (440); In addition, the transmitting terminal 401 may broadcast data to the receiving terminal 402 through the PSSCH (480); i.e. resources used for sidelink communication are used after DCI is received); and transmit one or more second SL transmissions via a second set of SL resources  (para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals;  see fig. 4, therefore, after Uu-RRC repeating itself at another SPS interval, PSSCH(Data) will again be transmitted, i.e. second SL transmission, using its assigned resources) determined based on: the one or more first frequency domain resources (fig. 4, para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. therefore the next TB depends on the previous TB occurring, therefore it is also based on  parameters related to initial transmission and retransmission resource frequency assignment position of the previous TB); the one or more first time domain resources (fig. 4, para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. therefore the next TB depends on the previous TB occurring, therefore it is also based on  parameters related to initial transmission and retransmission resource transmission times of the previous TB); and the periodicity (fig. 4, para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. therefore the next TB depends on the previous TB occurring, therefore it is also based on  “one TB”).
As to claim 12, Seo further discloses the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine a third set of SL resources based on: the one or more first frequency domain resources; the one or more first time domain resources; and a number of the periodicity (para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. intervals repeating means at least two times after the initial PSSCH(Data) transmission at fig. 4, 480, will further transmissions occur, hence there is a third set of SL resources, and it is based upon on  parameters related to initial transmission and retransmission resource transmission times and frequency position of the first TB).
As to claim 13, Seo further discloses the wireless device of claim 12, wherein the number of the periodicity is incremented by 1 in each set of SL resources (para. 0083, next TB (i.e. second), intervals, i.e. the following interval will numerically be the third).
As to claim 14, Yeo further discloses the wireless device of claim 11, wherein a physical SL control channel carries the SCI (fig. 4, 460, para. 0085, In the case of broadcast transmission, the transmitting terminal 401 may broadcast the SCI (1st stage) to the receiving terminal 402 through the PSCCH).
As to claim 15, Yeo further discloses wireless device of claim 11, wherein the one or more first SL transmissions carry a first SL transport block (para. 0083, Sidelink scheduling information for one TB included in the DCI may include parameters related to initial transmission and retransmission resource transmission times and frequency assignment location information).
As to claim 16, Seo further discloses the wireless device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit or retransmit the first SL transport block via the first set of SL resources (para. 0083, Sidelink scheduling information for one TB included in the DCI may include parameters related to initial transmission and retransmission resource transmission times and frequency assignment location information).
As to claim 17, Seo further discloses the wireless device of claim 15, wherein the one or more second SL transmissions carry a second SL transport block (para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals).
As to claim 18, Seo further discloses the wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit or retransmit the second SL transport block via the second set of SL resources (para. 0083, Sidelink scheduling information for one TB included in the DCI may include parameters related to initial transmission and retransmission resource transmission times and frequency assignment location information).
As to claim 19, Seo further discloses the wireless device of claim 18, wherein the first SL transport block is different from the second SL transport block (para. 0083, next TB, i.e. differs from the previous “one TB”).
As to claim 20, Seo discloses a system comprising a base station (fig. 4, system, 403 gNB); and a wireless device (fig. 4, Tx UE 401) comprising: one or more processors  (para. 0177, processor 1702); and memory storing instructions that, when executed by the one or more processors, cause the wireless device to (para. 0047, an addressable storage medium or to execute one or more processors. Therefore, the “unit” includes, for example, software elements, object-oriented software elements, class elements or task elements, processes, functions, properties, procedures, sub-routines, segments of a program code, drivers, firmware, micro-codes, circuits, data, database, data structures, tables, arrays, and parameters): receive, from the base station, a sidelink (SL) downlink control information (DCI) indicating (fig. 4, 440, para. 0083, sidelink scheduling information for one TB included in DCI) : one or more first frequency domain resources (para. 0083, parameters related to initial transmission and retransmission resource frequency assignment position); one or more first time domain resources (para. 0083, parameters related to initial transmission and retransmission resource transmission times); and a periodicity (para. 0083, for one TB (i.e. periodicity of one), the resource for the next TB may be repeated at SPS intervals); transmit, via a first set of SL resources (para. 0083, the base station may periodically assign resources for TB transmission), one or more SL control information (SCI) (fig. 4, 460) indicating the periodicity and one or more first SL transmissions (fig. 4, 480), wherein the first set of SL resources are determined based on the one or more first frequency domain resources and the one or more first time domain resources  (para. 0084-0085, the base station 403 may instruct the transmitting terminal 401 to schedule for sidelink communication with the receiving terminal 402 through DCI transmission (i.e. based upon DCI and its contents, sidelink communication occurs, which indicates periodicity as it is for one TB) through the PDCCH (440); In addition, the transmitting terminal 401 may broadcast data to the receiving terminal 402 through the PSSCH (480); i.e. resources used for sidelink communication are used after DCI is received); and transmit one or more second SL transmissions via a second set of SL resources (para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals;  see fig. 4, therefore, after Uu-RRC repeating itself at another SPS interval, PSSCH(Data) will again be transmitted, i.e. second SL transmission, using its assigned resources) determined based on: the one or more first frequency domain resources  (fig. 4, para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. therefore the next TB depends on the previous TB occurring, therefore it is also based on  parameters related to initial transmission and retransmission resource frequency assignment position of the previous TB); the one or more first time domain resources (fig. 4, para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. therefore the next TB depends on the previous TB occurring, therefore it is also based on  parameters related to initial transmission and retransmission resource transmission times of the previous TB); and the periodicity (fig. 4, para. 0083, the base station may periodically assign resources for TB transmission by configuring a semi-persistent scheduling (SPS) interval through Uu-RRC; the resource for the next TB may be repeated at SPS interval intervals, i.e. therefore the next TB depends on the previous TB occurring, therefore it is also based on  “one TB”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2019/0062809 A1 discloses establishing a D2D connection may include a discovery process and a synchronization process. By way of example, the discovery process includes configuration of user timing or periodicity of discovery periods, payload content and sizing, and structure of subframe-based Tx/Rx resource pools. In some examples, UE 115-a may receive DCI and may transmit a physical sidelink control channel (PSCCH) transmission to UE 115-b. Resources for PSCCH may be configured using information communicated from base station 105-a and conveyed between UEs 115 with higher layer signaling. The PSCCH payload may be sent based on computed RB control assignments. The PSCCH may contain sidelink control information (SCI) format payload contents which may not include a destination ID specifying intended receiving UEs, but may include, for example, frequency resource allocation, hopping enabled flag, time allocation bitmask, master control system (MCS) and timing advance (e.g., UE 115-a sets may be based on its uplink timing), and cyclic redundancy check (CRC) information (para. 0042).  Furthermore, the SCI 300 may be transmitted between UEs 115 discussed in FIGS. 1 and 2. The SCI 300 may include SCI fields 305, which may include fields for, for example, frequency resource allocation, hopping enabled flag, time allocation bitmask, master control system (MCS) and timing advance. The SCI may also include CRC 310. In some examples, a value of the CRC 310 may be used to identify a DMRS sequence of an associated sidelink transmission. For example, LSBs 315 of the CRC 310, or MSBs 320 of the CRC 310 may be used to indicate a DMRS sequence for the associated sidelink transmission (para. 0044).
U.S. Publication No. 2019/0394786 A1 discloses  the content of DCI format carrying mute information may indicate sidelink resources in which UEs 102 are to drop transmissions and are to exclude these resources from candidate resources for selection. In some embodiments, the eNB 104/gNB 105 mute command through PDCCH control signaling may look similar to a sidelink grant in eNB 104 and/or gNB 105 controlled resource allocation mode. In some embodiments, the eNB 104/gNB 105 mute command through PDCCH control signaling may comprise one or more of the following: priority information, for instance that transmissions with lower priority are to be muted on indicated resources and the indicated resources are to be excluded those from candidates resources for selection; frequency resource location information, including but not limited to a set of frequency sub-channels, sub-bands or physical resource blocks; time resource location information, including but not limited to a set of subframes or slots periodically occurring in time; resource reservation interval/period, including but not limited to a period of muted resource occasions; a mute/reservation interval, for instance a timer configuration to indicate for how long the command is supposed to be valid (otherwise eNB 104/gNB 105 may periodically signal this command) (para. 0127).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463